DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference character #36 is mislabeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" and "40" have both been used to designate “cargo compartment”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “parasitic electrical load” and “Telematics system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “energy conversion device”, “fan motor” is found to be the equivalent structure.  In the case of “Telematics system”, see below.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites the limitation “Telematics system”, which invokes 35 U.S.C. 112(f) (see above).  A review of the specification does not specify structure for “Telematics system”.  Accordingly, Applicant’s claim includes all known and yet unknown telematics systems.  Applicant does not have possession of all known and yet unknown telematics systems.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the battery". There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, claim 1 has been interpreted as if it recited “a battery” earlier in the claim, perhaps prior to “at least one airfoil”.    Claims 2-12 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitation “Telematics system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
To expedite prosecution, Telematics system has been interpreted as including GPS receiver, black box, collision alert, etc.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2003-0033254: English Machine Translation provided by Examiner).
Regarding claim 1, Lee shows a transport refrigeration unit comprising: at least one airfoil (see at least Figure 1, fan adjacent fan motor #3); an energy conversion device attached to the airfoil (see at least Figure 1, fan motor #3), wherein the at least one airfoil is constructed and arranged to mechanically drive the energy conversion device upon exposure to wind (see at least translation paragraph beginning “The object of the present invention is to install a fan motor for […]”), the energy conversion device is constructed and arranged to convert mechanical energy to electrical energy (see at least translation paragraph beginning “The object 
Regarding claim 2, Lee further shows wherein the at least one airfoil is a fan (see at least Figure 1, fan adjacent fan motor #3) and the energy conversion device is a fan motor (see at least Figure 1, fan motor #3) configured to drive the fan when in a normal operation state (see at least translation paragraph beginning “As a result of comparing and judging”).
Regarding claim 3, Lee further shows wherein the fan motor rotates in a first direction when in a normal operational state (see at least translation paragraph beginning “As a result of comparing and judging”), and rotates in an opposite second direction when the fan is exposed to wind and the transport refrigeration unit is in a battery charge state (see at least translation paragraph beginning “Therefore, since the fan motor 3 is operated as a generator”).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2012/0132411: cited by Applicant).
Regarding claim 13, Park et al. shows a transport refrigeration unit comprising: a condenser fan (see at least Figures 1 and 3, cooling fan); a condenser motor (see at least Figures 1 and 3, cooling fan motor) adapted to drive the fan when in a normal operating state (see at least paragraphs [0024]-[0027]: the fan is driven by the motor when in cooling mode), wherein the condenser fan is adapted to be back-driven by wind when not in the normal operating state and thus back-driving the condenser motor to produce electrical energy (see at least paragraphs [0024]-[0027]: when not in cooling mode wind is used to turn the motor with the fan and produce electricity) .
Regarding claim 14, Park et al. further shows further comprising: a battery charged by the electrical energy (see at least Figures 1 and 3, main battery).
Regarding claim 15, Park et al. further shows further comprising: a combustion engine adapted to be started by the battery (see at least paragraph [0030]: the main battery in an internal combustion powered vehicle is used to start the internal combustion engine).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 3 above, and further in view of Martin (US 2011/0169273).
Regarding claim 4, Lee is silent regarding wherein the fan motor is an induction motor..
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for providing a motor for generating electricity.  
In this regard, it is noted that Martin teaches a motor generating electricity, wherein the motor is an induction motor (see at least paragraph [0008]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the motor in the unit of Lee with wherein the fan motor is an induction motor, since, as taught by Martin, such is a suitable and known provision for providing a motor for generating electricity (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, .

Claims 5-6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 3 above, and further in view of Richardson (US 5,265,435: cited by Applicant).
Regarding claim 5, Lee further discloses further comprising: a compressor constructed and arranged to compress a refrigerant (see at least translation paragraph beginning “By the way […]”; a compressor motor configured to drive the compressor (see at least translation paragraph beginning “By the way […]”: compressor motor is inherent to compressor); a combustion engine (see at least translation paragraph beginning “That is, when the engine of the vehicle […]”); wherein the battery is configured to at least provide electric power to start the combustion engine (see at least translation paragraph beginning “That is, when the engine of the vehicle […]”: it is inherent to starting an engine in a convention vehicle that the battery provides electric power to start the combustion engine).  
Lee is silent regarding and a generator mechanically driven by the combustion engine, and configured to provide electrical power to the compressor motor, though it is likely inherent to Lee that an alternator is provided that meets the above limitations.  
Richarson teaches another transport refrigeration unit comprising a generator mechanically driven by the combustion engine (see at least engine mounted generator #24), and configured to provide electrical power to the compressor motor (see at least column 4, lines 39-47; column 5, lines 39-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee with and a generator mechanically driven by the combustion engine, and configured to provide electrical power to the compressor motor, as taught by Richardson, to improve the unit of Lee by allowing for auxiliary power supply absent wind power supply (see at least Richardson column 5, lines 39-48).  
Regarding claim 6, Lee further discloses further comprising: a condenser heat exchanger operatively coupled to the compressor (see at least Figure 1, condenser #2; translation paragraph beginning “By the way […]”); wherein the fan is a condenser fan configured to provide air flow over the condenser heat exchanger when in the normal operational state (see at least translation paragraph beginning “By the way […]”).

Claims 7-8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Richardson as applied to claim 6 above, and further in view of Rusignuolo et al. (US 9,464,839).
Regarding claims 7 and 8, Lee in view of Richardson is silent regarding further comprising: an evaporator heat exchanger operatively coupled to the compressor; an evaporator fan configured to provide air flow over the evaporator heat exchanger; and an evaporator fan motor for driving the evaporator fan; wherein the battery is configured to provide electric power to the condenser and evaporator fan motors, though it is likely that Lee in view of Richardson would meet these limitations.  
Rusignoulo et al. teaches another transport refrigeration unit comprising: an evaporator heat exchanger (see at least evaporator #38) operatively coupled to a compressor (see at least compressor #32); an evaporator fan configured to provide air flow over the evaporator heat exchanger (see at least evaporator fan #44); and an evaporator fan motor for driving the evaporator fan (see at least evaporator fan motor #46); wherein the battery is configured to provide electric power to the condenser and evaporator fan motors (see at least Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Richardson with further comprising: an evaporator heat exchanger operatively coupled to the compressor; an evaporator fan configured to provide air flow over the evaporator heat exchanger; and an evaporator fan motor for driving the evaporator fan; wherein the battery is configured to provide .  

Claims 9-10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Richardson as applied to claim 6 above, and further in view of Verbrugge et al. (US 2010/0244445: cited by Applicant).
Regarding claim 9, Lee et al. does not disclose further comprising: an isolation relay electrically connected between the battery and the fan motor, wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state, though it appears that controller #5 would have this function.
Verbrugge et al. teaches another wind-powered motor charging a battery (see at least paragraph [0004]), comprising: an isolation relay  electrically connected between the battery and the fan motor (see at least relay #130; paragraph [0031]), wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state (see at least paragraph [0031]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Richardson with an isolation relay electrically connected between the battery and the fan motor, wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state, as taught by Verbrugge et al., to improve the unit of Lee in view of Richardson by allowing for the power input/output to be controlled (see at least Verbrugge et al. paragraph [0031]).
Regarding claim 10, Lee, as modified above to include the relay controller, further discloses further comprising: a rectifier electrically connected between the battery and the isolation relay (see at least Figure 1, rectifier/inverter #6 between battery #7 and controller #5 (relay)).

Claims 11 and 12 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Richardson and Verbrugge et al. as applied to claim 10 above, and further in view of OFFICIAL NOTICE.
Regarding claims 11 and 12, Lee in view of Richardson and Verbrugge et al. is silent regarding further comprising: a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state; wherein the parasitic electrical load includes a Telematics system.
However, Examiner takes OFFICIAL NOTICE that transport refrigeration units (and all modern vehicles) comprise a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state; wherein the parasitic electrical load includes a Telematics system (Examiner notes that is has been known to make use of Telematics systems well before the filing date of the invention and that other parasitic loads (i.e. security system, etc.) have also been common well before the filing date of the invention).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Richardson and Verbrugge et al. with further comprising: a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state; wherein the parasitic electrical load includes a Telematics system, since, as noted by Examiner, such provision was old and well-known in the art and would provide the known benefit of performance/collision/security monitoring.  
Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  as applied to claim 15 above, and further in view of Verbrugge et al. (US 2010/0244445: cited by Applicant).
Regarding claim 16, Park et al. does not disclose further comprising: an isolation relay electrically connected between the battery and the condenser motor.
Verbrugge et al. teaches another wind-powered motor charging a battery (see at least paragraph [0004]), comprising an isolation relay electrically connected between the battery and the condenser motor (see at least relay #130).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Park et al. with further comprising: an isolation relay electrically connected between the battery and the condenser motor, as taught by Verbrugge et al., to improve the unit of Park et al. by allowing for the power input/output to be controlled (see at least Verbrugge et al. paragraph [0031]).

Conclusion
	The prior art made of record and not relied upon also teaches rectifier and relay in combination with a vehicle refrigeration system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763